J-S50013-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                         Appellee

                    v.

LAWRENCE MARVIN WILSON

                         Appellant                   No. 1495 EDA 2014


                  Appeal from the PCRA Order April 21, 2014
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-1102581-2004


BEFORE: PANELLA, J., MUNDY, J., and JENKINS, J.

MEMORANDUM BY PANELLA, J.                      FILED SEPTEMBER 23, 2015

        Appellant, Lawrence Marvin Wilson, appeals1 pro se from the order

entered on April 21, 2014, in the Court of Common Pleas of Philadelphia

County, which denied his third petition filed pursuant to the Post Conviction

Relief Act (“PCRA”)2 as untimely. We affirm.

        On June 30, 2005, Wilson was sentenced to an aggregate term of

seventeen to forty years of imprisonment after pleading guilty to rape,

involuntary deviate sexual intercourse, robbery, aggravated assault, and

criminal conspiracy.     Wilson did not file a direct appeal.   Therefore, his



1
 On August 24, 2015, Wilson filed a “Motion to Amend Defendant Criminal
PCRA Appeal to the Superior Court of Pennsylvania.” We deny this motion.
2
    42 Pa.C.S.A. §§ 9541-9546.
J-S50013-15


judgment of sentence became final on August 1, 2005.3             See Pa.R.A.P.

903(a).

        On May 18, 2006, Wilson filed a timely pro se PCRA petition. Counsel

was appointed, but counsel later filed a petition for leave to withdraw and a

no-merit letter. On April 13, 2007, the PCRA court denied relief without a

hearing and granted counsel’s motion to withdraw.         Wilson did not file an

appeal.    His second PCRA petition was dismissed as frivolous on February

19, 2013.

        On May 31, 2011, Wilson filed a pro se petition for a writ of habeas

corpus in the Civil Division of the Philadelphia Court of Common Pleas, which

was subsequently dismissed on April 11, 2013.4

        On March 14, 2013, Wilson filed his third pro se PCRA petition.       On

April 21, 2014, the PCRA court dismissed Wilson’s petition as untimely, after

providing Rule 907 notice. This timely appeal followed.

        “Our standard of review of a trial court order granting or denying relief

under the PCRA calls upon us to determine whether the determination of the

PCRA court is supported by the evidence of record and is free of legal error.”




3
    July 30, 2005 was a Saturday.
4
 For reasons not germane to this appeal, the lower court did not treat
Wilson’s habeas corpus petition as a PCRA petition.



                                       -2-
J-S50013-15


Commonwealth v. Barndt, 74 A.3d 185, 191-192 (Pa. Super. 2013)

(citation and internal quotation marks omitted).

      In the instant case, we need not address the substance of Wilson’s

appeal because his PCRA petition was untimely.         “The PCRA timeliness

requirements are jurisdictional in nature and, accordingly, a court cannot

hear untimely PCRA petitions.”    Commonwealth v. Flanagan, 854 A.2d
489, 509 (Pa. 2004) (citations omitted).      A petitioner must file a PCRA

petition within one year of the date that his judgment becomes final. See

42 Pa.C.S.A. § 9545(b)(1). A judgment becomes final at the conclusion of

direct review, including discretionary review in the Supreme Court of the

United States and the Supreme Court of Pennsylvania, or at the expiration of

time for seeking review. See 42 Pa.C.S.A. § 9545(b)(3). There are three

statutory exceptions to the PCRA’s timeliness provisions that allow for very

limited circumstances under which the late filing of a petition will be

excused.   See 42 Pa.C.S.A. § 9545(b)(1)(i)-(iii). A petitioner asserting a

timeliness exception must file a petition within 60 days of the date the claim

could have been presented. See 42 Pa.C.S.A. § 9545(b)(2).

      Here, Wilson’s sentence became final on August 1, 2005.           Thus,

Wilson’s third PCRA petition, filed over seven years later on March 14, 2013,

is patently untimely. Wilson failed to plead and prove that an exception to

the timeliness requirements of the PCRA applies.        For instance, in his




                                    -3-
J-S50013-15


petition, Wilson alleges three counts of ineffective assistance of counsel.

See PCRA Petition, filed March 14, 2013, Attachment A, at ¶¶ 2-4.

However, “a claim for ineffective assistance of counsel does not save an

otherwise untimely petition for review on the merits.” Commonwealth v.

Gamboa-Taylor, 753 A.2d 780, 785 (Pa. 2000) (citations omitted).          The

remainder of his petition is merely a summary of the case’s procedural

history.

      On appeal, Wilson raises several claims that are not raised in his PCRA

petition. We cannot consider these claims because they are waived.        See

Pa.R.Crim.P. 902(B) (“Failure to state … a ground [for relief] in the [PCRA]

petition shall preclude the defendant from raising that ground in any

proceeding for post-conviction collateral relief.”); Commonwealth v.

Rainey, 928 A.2d 215, 226 (Pa. 2007) (noting that issues not raised in a

PCRA petition are waived and cannot be considered for the first time on

appeal).

      Wilson has filed a patently untimely PCRA petition that does not come

within any of the exceptions to the time bar.           See 42 Pa.C.S.A. §

9545(b)(1)(i)-(iii).   Accordingly, neither the lower court nor this Court has

jurisdiction to consider his request for relief.        See 42 Pa.C.S.A. §

9545(b)(1).

      Order affirmed. Motion denied.




                                      -4-
J-S50013-15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/23/2015




                          -5-